Citation Nr: 1817101	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to September 25, 2013,

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 25, 2013,
.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The RO granted a 10 percent rating for bilateral hearing loss in a July 2017 rating decision, effective September 25, 2013.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal.  Id.  The issue has been recharacterized on the title page. 

The Veteran originally requested a hearing before the Board.  However, in a statement dated September 2016, he cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  38 C.F.R. § 20.704(e)(2017). 

In September 2016, the Board remanded this matter for further evidentiary development.  The VA examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.






FINDINGS OF FACT

1.  Prior to September 25, 2013, the Veteran's bilateral hearing loss was manifested by no greater than Level III hearing loss in the right ear and Level III hearing loss in the left ear.  

2.  From September 25, 2013 forward, the Veteran's bilateral hearing loss is manifested by no greater than Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to September 25, 2013 for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for an initial rating in excess of 10 percent from September 25, 2013 forward for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.     §§ 3.102, 3.159, 3.326(a) (2017).  Concerning bilateral hearing loss, the appeal arises from the Veteran's disagreement with the evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO associated the Veteran's service and VA and private outpatient treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

VA provided examinations in July 2009, November 2011, September 2013, and March 2015.  The November 2011 VA audiogram is invalid for rating purposes because it did not include a controlled speech discrimination test (Maryland CNC) in accordance with 38 C.F.R. § 4.85(a). Nevertheless, the other audiological examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.  

The Veteran's representative contends in his February 2018 brief that the Board should remand for an additional examination because the most recent examination was in September 2013.  However, the Veteran was provided an examination in March 2015.  Nevertheless, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

VA outpatient treatment records dated through February 2017 reflect the Veteran's hearing aids functioned well.  Audiology treatment notes dated after the most recent March 2015 VA examination were primarily for hearing aid repair and maintenance rather than reported worsening of associated symptoms.  As there is no evidence of worsening, the Board finds the March 2015 VA examination is still representative of the Veteran's current disability level.  Therefore, another examination in this case is not warranted. 

For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that based on the evidence, further staged increased ratings are not warranted. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to a compensable rating for his bilateral hearing loss prior to September 25, 2013, and a disability rating in excess of 10 percent thereafter.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI, VIa and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Additionally, under 38 C.F.R. § 4.85(c), Table VIA will be used when the examiner certifies that use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Here, however, the Veteran's hearing loss does not qualify as "exceptional," for purposes of the application of Table VIA, and thus neither 38 C.F.R. § 4.85(c), Table VIA, nor 38 C.F.R. § 4.86 will be further discussed.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455 (2007).

A. Period prior to September 25, 2013:

After review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's bilateral hearing loss in the period prior to September 25, 2013.

The record reflects the Veteran was afforded a VA audiological examination in July 2009.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
60
75
58
LEFT
50
60
65
75
63

Maryland CNC speech audiometry revealed speech recognition ability of 86 percent in the right ear and 86 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III hearing loss in the left ear.  When hearing loss is at Level III in the better ear and Level III in the poorer ear, a 0 percent rating is assigned under Table VII. The Veteran reported difficulty understanding conversation in high background noise. 

VA outpatient treatment records contain a subsequent audiological examination dated November 2011.  The Board finds that it cannot serve as the basis for a compensable rating.  The audiogram is invalid for rating purposes because it did not include a controlled speech discrimination test (Maryland CNC) in accordance with 38 C.F.R. § 4.85(a). 

B. Period from September 25, 2013 forward:

For the period from September 25, 2013 forward, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.

In a September 2013 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
60
75
60
LEFT
55
65
65
70
64

Maryland CNC speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  When hearing loss is at Level III in the better ear and Level IV in the poorer ear, a 10 percent rating is assigned under Table VII.  

Thereafter, the Veteran underwent a subsequent VA audiological evaluation in March 2015.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
60
65
55
LEFT
55
60
65
60
60

Maryland CNC speech audiometry revealed speech recognition ability of 80 percent in the right ear and 82 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.  When hearing loss is at Level IV in the better ear and Level IV in the poorer ear, a 10 percent rating is assigned under Table VII.  The audiologist noted the Veteran's report of difficulty hearing telephone conversation and hearing direct conversation unless looking directly at the speaker. 

Outpatient VA records through April 2017 show occasional visits to the audiology clinic for repair or adjustment of hearing aids but without further testing or reports of worsening acuity symptoms. 

The Board has considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's bilateral hearing loss.  The Board finds the July 2009, September 2013, and March 2015 VA examinations highly probative, and notes that they were conducted in accordance with 38 C.F.R.            § 4.85(a).  Moreover, the VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak, 21 Vet. App. at 455-56.

Therefore, the Veteran's symptomatology most closely approximates the criteria for the noncompensable disability evaluation before September 25, 2013, and as 10 percent disabling thereafter for bilateral hearing loss.  The Board further finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the period from September 25, 2013 forward.  38 C.F.R.  §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For all the foregoing reasons, the preponderance of the evidence is against a compensable disability evaluation before September 25, 2013, and in excess of a 10 percent rating thereafter for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.


ORDER

An initial rating compensable rating for bilateral hearing loss, prior to September 25, 2013 is denied.

A rating in excess of 10 percent for bilateral hearing loss from September 25, 2013 is denied.  




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


